Citation Nr: 1826335	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-21 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for pulmonary fibrosis.

2.  Entitlement to an initial compensable rating for anemia.

3.  Entitlement to an initial compensable rating for thrombocytopenia.

4.  Entitlement to an effective date prior to August 1, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's prior representative, a private attorney, withdrew representation through a written statement received by VA in May 2017.  The record does not contain any current executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative in these matters, and the Board proceeds with the understanding that the Veteran is appearing pro se.

[A statement of the case (SOC) was issued on November 27, 2012 for the matter of entitlement to an initial rating in excess of 10 percent for L4 erosion.  Another SOC was issued on November 29, 2012 for the following ten matters: entitlement to service connection for blurred vision; entitlement to service connection for chronic periodontal disease; entitlement to service connection for cirrhosis of the liver; entitlement to a rating in excess of 10 percent for hyperesthesia with nerve pain in the right lumbar area to include the chest; entitlement to a rating in excess of 0 percent for herpes zoster; entitlement to an effective date prior to May 3, 2010, for the award of service connection for mood disorder to include insomnia; entitlement to an effective date prior to May 3, 2010, for the award of service connection for type 2 diabetes mellitus; entitlement to an effective date prior to May 3, 2010, for the award of service connection for chronic constipation; entitlement to an effective date prior to May 3, 2010, for the establishment of basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35; and entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  Under 38 C.F.R. § 20.302(b)(1), the Veteran had 60 days from the date that the RO mailed each November 2012 SOC to him in order to submit a timely substantive appeal to perfect an appeal of these issues.  However, the Veteran did not file a timely substantive appeal (or submit any correspondence which could be construed as such) within the 60-day timeframe allowed.  The Board notes that a VA Form 9 submitted in June 2014 by the Veteran's prior representative does not constitute a timely substantive appeal for these issues, because such VA Form 9 excluded the eleven issues outlined above and also was received well after the 60-day time limit had expired (and was therefore not timely received by VA as required for perfection of an appeal).  Although VA sent the Veteran a letter in June 2017 indicating that his appeal had been placed on the Board's docket, this letter was generic and did not specify which matters had been placed on the Board's docket.  Therefore, VA has not waived objection to the timeliness of a Substantive Appeal by taking actions that led the Veteran to believe an appeal of these matters had been perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Consequently, these eleven matters are not before the Board.  The Board further notes that a February 2017 rating decision granted an effective date of June 20, 2008 for the award of service connection for mood disorder to include insomnia, an effective date of June 20, 2008 for the award of service connection for type 2 diabetes mellitus, an effective date of June 20, 2008 for the award of service connection for chronic constipation, and an effective date of August 1, 2008 for the establishment of basic eligibility to DEA under 38 U.S.C. Chapter 35.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

An August 2009 rating decision granted service connection for pulmonary fibrosis (at an initial 10 percent rating, effective August 1, 2008), service connection for anemia (at an initial 0 percent rating, effective August 1, 2008), and service connection for thrombocytopenia (at an initial 0 percent rating, effective August 1, 2008).  [Simultaneously, an August 2009 supplemental SOC (SSOC) addressed the matters of the initial ratings assigned for these three issues, but the Veteran had not filed any notice of disagreement at that time, so the Board finds now - in reaching the same conclusion as noted in the Introduction of an unrelated April 2010 Board decision - that the August 2009 SSOC was erroneously issued with regard to these three initial rating matters.]  Thereafter, in a May 2010 written statement, the Veteran expressed disagreement with the initial ratings assigned for these three disabilities in the August 2009 rating decision.  The AOJ has not taken any action in accordance with 38 C.F.R. § 19.26(a) to acknowledge the May 2010 notice of disagreement with regard to these issues, and the AOJ has not issued an SOC addressing these issues, as required.  Therefore, the Board must remand the matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after an SOC is issued.

A March 2011 rating decision granted a TDIU rating (effective May 3, 2010).  In a May 2011 written statement, the Veteran expressed disagreement with the effective date assigned for the TDIU rating in the March 2011 rating decision.  The AOJ has not taken any action in accordance with 38 C.F.R. § 19.26(a) to acknowledge the May 2011 notice of disagreement with regard to this issue, and the AOJ has not issued an SOC addressing this issue, as required.  [The Board finds that the November 29, 2012 SOC discussed the TDIU rating issue, but did not address the effective date assigned for the TDIU rating, and therefore such SOC is insufficient with regard to the TDIU effective date issue.]  Therefore, the Board must remand the matter for such action.  See Manlincon, 12 Vet. App. at 238.  [Because a February 2017 rating decision granted an effective date of August 1, 2008 for the Veteran's TDIU rating, the current issue for an earlier effective date for a TDIU rating has been characterized accordingly on the title page.]  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the claims of entitlement to an initial rating in excess of 10 percent for pulmonary fibrosis, entitlement to an initial compensable rating for anemia, entitlement to an initial compensable rating for thrombocytopenia, and entitlement to an effective date prior to August 1, 2008, for the award of a TDIU rating.  Advise the Veteran of the period of time afforded for submission of a substantive appeal.  [If a substantive appeal is timely received, then the pertinent issue(s) should be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

